 Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 1 of 16 PageID# 101




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

__________________________________________
JACOBS ENGINEERING GROUP, INC., et al., )
                                           )               Case No. 1:18-cv-1302-CMH/TCB
      Plaintiffs,                          )
                                           )
v.                                         )
                                           )
CAPEFIRST FUNDING, LLC, et al.,            )
                                           )
      Defendants.                          )
__________________________________________)
CAPEFIRST FUNDING, LLC, et al.,            )
                                           )
      Counter-Plaintiffs,                  )
                                           )
v.                                         )
                                           )
JACOBS ENGINEERING GROUP, INC., et al., )
                                           )
      Counter-Defendants                   )
__________________________________________)

        ANSWER AND COUNTERCLAIM OF CAPEFIRST FUNDING, LLC
   AND INVESTOR RECOVERY TRUST, CAPEFIRST ADVISORS, LLC, TRUSTEE

       Defendants Capefirst Funding, LLC (“Capefirst”) and Investor Recovery Trust, Capefirst

Advisors, LLC, Trustee (“IRT” and with Capefirst, “CF Parties”), by their attorneys answer the

Complaint for Interpleader (“Complaint”) filed by Plaintiffs Jacobs Engineering Group Inc.

(“Jacobs”) and Blue Canopy Group LLC (“Blue Canopy”) (collectively, “Plaintiffs”) and bring

this Counterclaim against Plaintiffs as follows.

                                            ANSWER

                                       INTRODUCTION

       1.      CF Parties admit the allegations in paragraph 1 of the Complaint.

       2.      CF Parties deny the allegations in paragraph 2 of the Complaint.
 Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 2 of 16 PageID# 102




       3.        CF Parties deny the allegations in paragraph 3 of the Complaint.

       4.        CF Parties lack sufficient knowledge to respond to the allegations in paragraph 4

of the Complaint and therefore deny the same.

       5.        CF Parties lack sufficient knowledge to respond to the allegations in paragraph 5

of the Complaint and therefore deny the same.

       6.        CF Parties lack sufficient knowledge to respond to the allegations in paragraph 6

of the Complaint and therefore deny the same.

       7.        CF Parties admit the allegations in paragraph 7 of the Complaint.

       8.        CF Parties admit the allegations in paragraph 8 of the Complaint except to the

extent that the agreement described therein speaks for itself.

       9.        CF Parties admit the allegations in paragraph 9 of the Complaint.

       10.       CF Parties lack sufficient knowledge to respond to the allegations in paragraph 10

of the Complaint and therefore deny the same.

       11.       Paragraph 11 of the Complaint contains legal conclusions to which no response is

required. To the extent a response is required, CF Parties deny the allegations in paragraph 11 of

the Complaint.

                                             PARTIES

       12.       CF Parties admit paragraph 12 of the Complaint.

       13.       CF Parties admit paragraph 13 of the Complaint.

       14.       CF Parties admit paragraph 14 of the Complaint.

       15.       CF Parties admit paragraph 15 of the Complaint.

       16.       CF Parties admit paragraph 16 of the Complaint.

       17.       CF Parties admit paragraph 17 of the Complaint.



                                                  2
 Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 3 of 16 PageID# 103




       18.       CF Parties admit paragraph 18 of the Complaint.

       19.       CF Parties lack sufficient knowledge to respond to the allegations in paragraph 19

of the Complaint and therefore deny the same.

       20.       CF Parties lack sufficient knowledge to respond to the allegations in paragraph 20

of the Complaint and therefore deny the same.

       21.       CF Parties lack sufficient knowledge to respond to the allegations in paragraph 21

of the Complaint and therefore deny the same.

                                 JURISDICTION AND VENUE

       22.       Paragraph 22 of the Complaint contains legal conclusions to which no response is

required. To the extent a response is required, CF Parties deny the allegations in paragraph 22 of

the Complaint.

       23.       Paragraph 23 of the Complaint contains legal conclusions to which no response is

required. To the extent a response is required, CF Parties deny the allegations in paragraph 23 of

the Complaint.

       24.       Paragraph 24 of the Complaint contains legal conclusions to which no response is

required. To the extent a response is required, CF Parties deny the allegations in paragraph 24 of

the Complaint.

       25.       Paragraph 25 of the Complaint contains legal conclusions to which no response is

required. To the extent a response is required, CF Parties deny the allegations in paragraph 25 of

the Complaint.

                         STATEMENT OF INTERPLEADER ACTION

                                      Nature of the Property

       26.       CF Parties admit the allegations in paragraph 26 of the Complaint.



                                                 3
 Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 4 of 16 PageID# 104




       27.     CF Parties deny the allegations in paragraph 27 of the Complaint.

       28.     CF Parties lack sufficient knowledge to respond to the allegations in paragraph 28

of the Complaint and therefore deny the same.

             Competing Claims and Potential Claims against the $1,933,500 Fund

       29.     CF Parties admit the allegations in Paragraph 29 of the Complaint.

       30.     CF Parties lack sufficient knowledge to respond to the allegations in paragraph 30

of the Complaint and therefore deny the same.

       31.     Paragraph 31 of the Complaint contains legal conclusions to which no responses is

necessary. In addition, the Fairfax Complaint described therein speaks for itself. To the extent

that a response is necessary, CF Parties deny the allegations in paragraph 31 of the Complaint.

       32.     CF Parties admit the allegations in paragraph 32 of the Complaint.

       33.     CF Parties deny the allegations in paragraph 33 of the Complaint.

       34.     CF Parties deny the allegations in paragraph 34 of the Complaint.

       35.     CF Parties deny the allegations in paragraph 35 of the Complaint.

       36.     CF Parties deny the allegations in paragraph 36 of the Complaint.

       37.     CF Parties deny the allegations in paragraph 37 of the Complaint.

       38.     To the extent that any of the allegations contained in the Complaint are not

specifically admitted or denied, they are hereby denied.

                                   AFFIRMATIVE DEFENSES

       1.      CF Parties have the defense of estoppel.

       2.      CF Parties have the defense of failure of consideration.

       3.      CF Parties have the defense of fraud.

       4.      CF Parties have the defense of illegality.



                                                 4
 Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 5 of 16 PageID# 105




       5.      CF Parties have the defense of laches.

       6.      CF Parties have the defense of res judicata.

       7.      CF Parties have the defense of the statute of limitations.

       8.      All or some of the claims are barred by the conduct of Plaintiffs.

       9.      The Court should abstain from considering this matter pursuant to the doctrines

announced by the United States Supreme Court in Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746,

27 L. Ed. 2d 669 (1971) and Colorado River Water Conservation Dist. v. United States, 424 U.S.

800 (1976).

       CF Parties reserve the right to assert additional defenses upon discovery of further

information containing the matters at issue in the Complaint.

       WHEREFORE, Defendants Capefirst Funding, LLC and Investor Recovery Trust,

Capefirst Advisors, LLC, Trustee respectfully request that the Court enter judgment in their favor

and against Plaintiffs and award Defendants Capefirst Funding, LLC and Investor Recovery Trust,

Capefirst Advisors, LLC, Trustee the stake presently held in the Court registry, together with

statutory prejudgment interest pursuant to Va. Code Ann. § 8.01-382 and applicable law, and their

attorneys’ fees, costs and expenses incurred in connection with this case, and such other relief as

the Court deems necessary and appropriate.

             COUNTERCLAIM OF CAPEFIRST FUNDING, LLC
   AND INVESTOR RECOVERY TRUST, CAPEFIRST ADVISORS, LLC, TRUSTEE


       Counter-Plaintiffs (a) Investor Recovery Trust, Capefirst Advisors, LLC, Trustee (“IRT”),

and (b) Capefirst Funding, LLC (“Capefirst” and with IRT, “Counter-Plaintiffs”), by their

attorneys and as assignees of Westfields Holdings LLC (“Westfields”) and real parties in interest,




                                                 5
 Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 6 of 16 PageID# 106




sue Blue Canopy Group, LLC (“Blue Canopy”) and that company’s successor-in-interest Jacobs

Engineering Group, Inc. (“Jacobs” and with Blue Canopy, “Counter-Defendants”):

                                           INTRODUCTION

        1.      Counter-Plaintiffs bring this Counterclaim to establish that prior to depositing the

“$1,933,500 Fund” (as defined in Counter-Defendants’ Complaint in this matter) with the Court,

Counter-Defendants converted the same and were unjustly enriched thereby and accordingly are

liable to Counter-Plaintiffs for damages resulting from the same, including but not limited to pre-

judgment interest as described herein.

                                         PARTIES AND VENUE

        2.      Plaintiff IRT is an irrevocable grantor trust established by grantor and plaintiff

Capefirst under the laws of the Commonwealth of Virginia, pursuant to a Declaration of Trust

dated August 1, 2017. The trustee, Capefirst Advisors, LLC, is a Virginia limited liability

company. The beneficiaries of the trust are investors who provided funds to grantor Capefirst for

the sole purpose of such funds being advanced to Blue Canopy in connection with the invoice

financing described herein. Under the Declaration of Trust (the “Declaration”), Capefirst conveyed

its rights of recovery under this litigation, and other rights associated with the matters described

herein, to IRT. Pursuant to provisions of the Declaration, the grantor is permitted to direct the

distribution of any assets remaining after the beneficiary payments listed in the Declaration have

been distributed by the trustee; hence, Capefirst retains standing as a plaintiff in this litigation.

        3.      Plaintiff Capefirst is a limited liability company organized under the laws of the

Commonwealth of Virginia, with its principal place of business located in Reston, Virginia.

Capefirst provides, among other things, commercial and business financing services, including




                                                   6
 Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 7 of 16 PageID# 107




financing secured by contracts awarded to, and invoices issued by, government contractors, among

them service-disabled veteran-owned small businesses.

       4.       Defendant Blue Canopy is a limited liability company organized under the laws of

the Commonwealth of Virginia, with its principal place of business located in Reston, Fairfax

County, Virginia. At the time of the matters described herein, Blue Canopy held itself out as,

among other things, a provider of mission support and other services to the Federal Government’s

defense and intelligence agencies.

       5.       Upon information and belief, defendant Jacobs is successor in interest to Blue

Canopy, having acquired the Blue Canopy business in a transaction announced publicly on August

31, 2017. Further upon information and belief, Jacobs escrowed a portion of the consideration paid

for Blue Canopy in order to cover prospective claims and liabilities arising from Blue Canopy’s

activities prior to the Jacobs purchase, such as the claims and liabilities set forth in this

Counterclaim.

                               FACTS COMMON TO ALL COUNTS

The Blue Canopy Matter

       6.       Non-Parties Garrison Courtney and Virgil Keith are individuals who held

themselves out as employees or contractors of Blue Canopy. Courtney’s and Keith’s relationship

with Blue Canopy gave them access to Blue Canopy personnel and facilities. They were assigned

Blue Canopy e-mail addresses and credentials. Keith was observed by a former Capefirst client

representing Blue Canopy in Blue Canopy exhibit space at a trade show.

       7.       At the time of the matters described herein, Courtney and Keith, together with a

government official named Eileen K. Preisser (“Preisser”) claimed to be officially representing the




                                                7
 Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 8 of 16 PageID# 108




interests of the United States intelligence and defense communities with regard to certain classified

government programs that involved Blue Canopy and other companies (the “Programs”).

       8.      Courtney and Keith, together with Preisser, solicited and subsequently arranged

with a principal of Westfields, a Virginia limited liability company, funding for the benefit of Blue

Canopy in the amount of $1,933,500 (the “Funding Amount”). As used henceforth in this

complaint, the term “Blue Canopy Transaction” shall refer to payment of the Funding Amount to

Blue Canopy, and all events and documents leading up to it.

       9.      Westfields, a privately-owned firm with knowledge of the Programs and potential

access to funds in the solicited amount, was approached by Courtney and offered an opportunity

to provide the Funding Amount. Courtney promised that the repayment amount would include

compensation for delivery of the temporary funding as well as for uncompensated advisory work

that had been performed by Westfields in connection with the Programs.

       10.     Courtney and Keith, and also Preisser, represented to Westfields that acquisition of

the Funding Amount would help facilitate a secret, time-sensitive initiative being orchestrated by

the United States Department of Justice to seize control of Blue Canopy (the “BC Initiative”) from

senior executives of Blue Canopy due to instances of malfeasance, including violations of Federal

law, by senior executives of the company. Westfields was not given the names of individuals

within the Department of Justice who were allegedly directing the BC Initiative.

       11.     Westfields was informed by Courtney, Keith and Preisser that (a) the BC Initiative

had importance for national security because of the sensitive nature of some of Blue Canopy’s

work for the intelligence community, (b) temporary funding from a private source was being

solicited due to the time-sensitive nature of the BC Initiative, (c) the Funding Amount was to be

paid to Blue Canopy in settlement of an ongoing payment dispute between Blue Canopy and the



                                                 8
 Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 9 of 16 PageID# 109




U.S. Government, the amount of such settlement having been negotiated by government officials,

and (d) settlement and payment over the dispute were pressing matters because Blue Canopy

executives sought to exploit the dispute to delay or block the BC Initiative.

        12.     To secure Westfields’ participation, Courtney and Keith, together with Preisser,

promised to requisition the needed funding by arranging for the award of a government contract

to Westfields (the “Contract”) providing for a payment of $2,555,380 (the “Contract Proceeds”)

representing a return of the requisitioned funds plus the compensation.

        13.     Courtney and Keith informed Westfields that the funds were required by November

5, 2015, and that the Contract Proceeds would be paid within 10 to 30 days following the date

Westfields delivered its invoice in accordance with instructions provided, such invoice to be sent

following delivery of the Funding Amount to an escrow account maintained by Tucker &

Associates, PLLC, a law firm.

        14.     Prior to execution of the Contract, the BC Initiative and its associated funding

requirement were discussed at multiple meetings attended by combinations of Matthew Milstead,

(the principal of Westfields), Courtney and Keith, Preisser, and Eric Husebo (“Husebo”). Husebo

was a Blue Canopy senior executive and shareholder/member when the meetings occurred and

until after the sale to Jacobs.

        15.     Most of the meetings that pertained to the BC Initiative were held at the National

Geospatial-Intelligence Agency (“NGA”) in Springfield, VA. The NGA facility is considered a

SCIF, or Sensitive Compartmented Information Facility. A SCIF is an office/meeting space

certified by the U.S. Government for use by government and contractor personnel in the defense

and intelligence communities to enclose security-sensitive communications and house documents

carrying high-level security classifications.



                                                 9
Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 10 of 16 PageID# 110




       16.     By using the NGA SCIF for these meetings, Courtney and Keith imparted an aura

of authenticity to the Contract and created the impression that the BC Initiative, the Contract, and

the funding transaction arising therefrom were sanctioned by the United States Government.

       17.     In October 2015, Courtney and Keith met with Westfields principal Milstead for

the purpose of executing the Contract. At this meeting, Milstead and a credentialed individual

representing himself to be a government contracting officer executed the Contract in the presence

of Courtney and Keith.

       18.     Milstead was not permitted to retain a copy of the executed Contract, which carried

Department of Defense identifiers and inscriptions, because, as explained by Courtney, Westfields

did not possess a “Facility Clearance” commonly required for the storage of security-classified

documents. Rather, Courtney took possession of the executed contract, and informed Milstead that

the document would be placed in a locked safe with other contracts similarly awarded.

       19.     The contract signing occurred at the offices of Riverside Research (“Riverside”) in

Arlington, VA. Riverside is a not-for-profit government contractor and “think tank” known to

perform assignments for military and intelligence agencies.

       20.     Courtney and Keith had unfettered access to Riverside’s facility pursuant to their

work for and with Blue Canopy and other entities. This signing location and the presence of an

individual credentialed as a government contracting officer imparted an aura of legitimacy to the

Contract.

       21.     On or about October 30, 2015, following a demand by Capefirst that Westfields

produce written evidence of its Contract award prior to release of funds by Capefirst, Keith

personally delivered to Milstead, who subsequently delivered to Capefirst, an unclassified

Notification of Award (“Notification”) printed on Department of Defense stationery. Delivery of



                                                10
Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 11 of 16 PageID# 111




this document occurred in the NGA facility in Springfield, VA, to which Courtney and Keith had

unfettered access pursuant to their work for and with Blue Canopy and other entities.

       22.     The Notification was mechanically executed by an individual who signed as a

Contracting Officer for the Department of Defense. Courtney, Keith and Blue Canopy managed

the issuance of the Notification, including the place and manner of its delivery, so as to impart an

aura of legitimacy and official action to the Contract. The Notification appears as Exhibit 1.

       23.     The meetings and documents cited in this complaint were carefully orchestrated to

impart, and did impart, an aura of legitimacy attributable to the secured surroundings in which the

meetings took place and the presence of government employees.

       24.     The meetings were part of a ruse perpetrated to reassure Capefirst, through

Westfields, that the BC Initiative, the Blue Canopy Transaction, and the Defendants (and Courtney

and Keith) were legitimate in all respects.

       25.     Blue Canopy was aware of the materially false nature of the representations made

by with respect to the Blue Canopy Transaction, and knowingly allowed these representations to

be made.

       26.     Upon information and belief, Blue Canopy knew or had reason to know at all times

that the Contract and its receipt of the Funding Amount were illegitimate and fraudulent and part

of a scheme to defraud Counter-Plaintiffs.

Capefirst Funded the Blue Canopy Transaction

       27.     Courtney and Keith were aware that the Funding Amount was being provided by

Capefirst in connection with the Contract awarded to Westfields.

       28.     Courtney and Keith directed that monies advanced by Capefirst under the Contract

be paid to an escrow account administered by Tucker & Associates PLLC (the “Tucker Firm”).



                                                11
Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 12 of 16 PageID# 112




       29.     Capefirst and the Tucker Firm entered into a confidential escrow agreement dated

November 5, 2015 (the “Escrow Agreement”). The Escrow Agreement stipulated that Capefirst

would deposit the Funding Amount into a bank depository account maintained by the Tucker Firm,

for subsequent transfer to an account under Blue Canopy’s control.

       30.     On November 5, 2015, Capefirst deposited into the Tucker Firm escrow account,

by wire transfer, the Funding Amount. A copy of a bank record confirming the Capefirst transfer

is attached as Exhibit 2.

       31.     Thereafter, Westfields delivered an invoice for the Contract Proceeds, in full

compliance with the requirements of the Contract and additional instructions received from

Courtney.

       32.     On November 6, 2015, the Tucker Firm transferred the escrowed funds in full to an

account controlled by Blue Canopy at Wells Fargo Bank. A copy of a bank record confirming the

wire transfer to Blue Canopy is attached as Exhibit 3.

       33.     Thereafter, Capefirst and Westfields made repeated inquiries to Courtney, Keith,

Preisser, and others about the status of the Contract Proceeds, and each time received false

assurances that the payment was in process or only temporarily delayed.

       34.     Counter-Plaintiffs later learned that the Funding Amount was received into a

segregated “Special Account” maintained by Blue Canopy at Wells Fargo Bank, which was

otherwise substantially empty. The Funding Amount sat undisturbed in the Special Account until

April 2016, when it was transferred to Blue Canopy’s operating account. At the same approximate

time as the Funding Amount was transferred by Blue Canopy to its operating account, the principal

officers of Blue Canopy received hundreds of thousands of dollars in disbursements from the

operating account.



                                               12
Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 13 of 16 PageID# 113




       35.     As of the date of this Counterclaim, neither Capefirst nor IRT has received the

Contract Proceeds, and by its representation, Westfields has not received any Contract Proceeds.

Attempts to recover the Funding Amount from Defendants have not been successful.

       36.     Courtney and Keith acted for themselves and as agents for Blue Canopy with

respect to the matters set forth in this Counterclaim.

       37.     On July 28, 2016, Capefirst made written demand on Blue Canopy for repayment

of the Funding Amount. In addition, Capefirst requested that the Funding Amount be escrowed

pending resolution of Capefirst’s demand for repayment. Blue Canopy ignored Capefirst’s

demands and requests, electing instead to wrongfully retain the Funding Amount.

       38.     Capefirst and the beneficiaries of IRT have suffered substantial harm, including but

not limited to significant reputational damage and forfeiture of opportunities, as the direct result

of the Defendants’ materially false representations regarding the Blue Canopy Transaction and

Blue Canopy’s failure to repay the Funding Amount.

       39.     Upon information and belief, a purpose of the transaction by which Jacobs acquired

Blue Canopy was to frustrate Counter-Plaintiffs’ recovery in this dispute, such dispute having been

repeatedly brought to the attention of Blue Canopy and its outside counsel.

       40.     Counter-Plaintiffs expressly preserve all claims and rights with respect to these

matters, including claims against third parties known and not known to Counter-Plaintiffs who are

found to have, or are suspected of having, knowingly abetted, accommodated and/or illicitly or

unjustly benefited from the Blue Canopy Transaction, as may be revealed during discovery or

through other means, including claims against existing and former officers and members of Blue

Canopy and its successor in interest.




                                                 13
Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 14 of 16 PageID# 114




                                             COUNT I

                    (UNJUST ENRICHMENT AGAINST COUNTER-DEFENDANTS)

       41.     Counter-Plaintiffs incorporate each of the averments of the foregoing paragraphs

of this Complaint as if such averments were set forth in full and at length in this Count I.

       42.     Capefirst advanced the Funding Amount to Blue Canopy on November 5, 2015.

       43.     Capefirst conferred a benefit upon Blue Canopy in the amount of $1,933,500.00.

       44.     Counter-Defendants were aware of, and had knowledge of, the benefits conferred

upon them by way of the Funding Amount advanced, and were aware that such benefits were

illegitimately and unjustly obtained.

       45.     Counter-Defendant Blue Canopy failed and refused, despite demand, to repay the

Funding Amount to Capefirst.

       46.     Counter-Defendants’ acceptance and retention of the Funding Amount while they

had knowledge of the benefits conferred upon them make it inequitable for them to retain these

benefits without payment of their value to Counter-Plaintiffs.

       WHEREFORE, Counter-Plaintiffs respectfully request that this Court enter orders:

               A.      Granting judgment in their favor and against the Counter-Defendants in the

amount of $1,933,500.00, plus prejudgment interest, reasonable attorneys’ fees, interest, costs of

this action, and other expenses incurred by Counter-Plaintiffs in enforcing their rights; and

               B.      Granting such other and further relief as this cause may require.

                                             COUNT II

                        (CONVERSION AGAINST COUNTER-DEFENDANTS)

       47.     Counter-Plaintiffs incorporate each of the averments of the foregoing paragraphs

of this Counterclaim as if such averments were set forth in full and at length in this Count II.



                                                 14
Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 15 of 16 PageID# 115




        48.    Counter-Plaintiffs are the owners of the Funding Amount advanced to Blue

Canopy.

        49.    No Counter-Defendant has any right, title, claim or interest in and to the Funding

Amount.

        50.    No Counter-Defendant is entitled to assert any statutory lien or other claim against

the Funding Amount.

        51.    The Counter-Defendants’ unjust retention of the Funding Amount and refusal to

turn over the Funding Amount to Counter-Plaintiffs after demand is an intentional and unlawful

exercise of ownership, dominion and control by the Counter-Defendants over Counter-Plaintiffs’

property and Counter-Plaintiffs’ interest in the Funding Amount, and constitutes the Counter-

Defendants’ denial and repudiation of Counter-Plaintiffs’ right to immediate and final possession

of the Funding Amount.

        52.    The Counter-Defendants knew or should have known that they did not own or have

any claim to possession of the Funding Amount at the time any of them came into possession

thereof. Despite this, the Counter-Defendants refuse to return the Funding Amount to Counter-

Plaintiffs.

        WHEREFORE, Counter-Plaintiffs respectfully request that this Court enter orders:

               A.     Awarding to Counter-Plaintiffs compensatory damages for the conversion

of the Funding Amount, and entering judgment in its favor and against the Counter-Defendants in

the amount of $1,933,500.00, plus prejudgment interest, reasonable attorneys’ fees, interest, costs

of this action, and other expenses incurred by Counter-Plaintiffs in enforcing their rights in

connection with the matters set forth herein; and




                                                15
Case 1:18-cv-01302-TCB Document 28 Filed 01/31/19 Page 16 of 16 PageID# 116




              B.     Granting such other and further relief as this cause may require.




Dated: January 31, 2019                            Respectfully submitted,

                                                   /s/ Pierce C. Murphy
                                                   Jodie E. Buchman (VSB No. 91929)
                                                   Pierce C. Murphy (VSB No. 87842)
                                                   Silverman|Thompson|Slutkin|White|LLC
                                                   201 N. Charles Street, 26th Floor
                                                   Baltimore, Maryland 21201
                                                   (410) 385-2225 telephone
                                                   (410) 547-2432 facsimile
                                                   jbuchman@mdattorney.com
                                                   pmurphy@mdattorney.com

                                                   Attorneys for Capefirst Funding, LLC and
                                                   Investor Recovery Trust, Capefirst Advisors,
                                                   LLC, Trustee




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 31st day of January, 2019, a copy of the foregoing

Answer and Counterclaim was electronically filed with the Clerk of the Court by using the

CM/ECF system, which will furnish electronic copies to all counsel of record.



Dated: January 31, 2019                    /s/ Pierce C. Murphy




                                              16
